On Motion for Rehearing.
By way of motion for rehearing, the appellant has moved this court to re-hear this matter insofar as it applies to a summary judgment holding that appellant is forever barred from seeking modification of his child support and alimony obligations.
The judgments of the trial court and this court in this case are not to be construed as barring appellant from hereafter seeking modification of his child support obligation imposed in this case or in his previous divorce case.
*109The original opinion of this court being so modified, the motion for rehearing is denied.

Motion for rehearing denied.